BARFIELD, Judge.
Ronald Wilcox appeals his convictions and sentences for armed kidnapping and two sexual batteries with use of a deadly weapon. We affirm the convictions. However, the consecutive sentences are reversed for failure to give written reasons for departure. Rease v. State, 493 So.2d 454 (Fla.1986). The imposition of court costs under section 27.3455, Florida Statutes (1985) without first determining appellant’s indigency status is also reversed in light of this court’s decision in Slaughter v. State, 493 So.2d 1109 (Fla. 1st DCA 1986).
The case is REVERSED and REMANDED for resentencing.
ERVIN and WIGGINTON, JJ., concur.